Howell, J.
The main question in this case is one of jurisdiction. Under several writs of attachment issued from the parish court and the court of a justice of the peace the sheriff levied upon certain cotton in the gin house of the plaintiff, who enjoined and claimed to be the owner, alleging the said cotton to he worth $1500.
*609The defendant Connell, plaintiff in the seizures, excepted to the jurisdiction of the district court on the ground that the returns of the sheriff show that the value of the cotton seized in each case is less than $500.
This fact does not control the jurisdiction. The plaintiff claims to be the owner of all the property seized, and the issue presented is his title to or ownership of the. same, the value of which is alleged and shown to be above $500. It is this matter in dispute that Axes the jurisdiction. The court below therefore erred in sustaining the exception.
On the merits there is no serious controversy. The evidence establishes the title to the cotton to be in plaintiff.
It is therefore ordered that the judgment appealed from be reversed, and that there be judgment in favor of plaintiff perpetuating the injunction herein, with costs in both courts.